


110 HRES 924 EH: Congratulating Iowa State University of

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 924
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Congratulating Iowa State University of
		  Science and Technology for 150 years of leadership and service to the United
		  States and the world as Iowa’s land-grant university.
	
	
		Whereas Iowa State University of Science and Technology
			 was established by the Iowa General Assembly on March 22, 1858, as the Iowa
			 Agricultural College and Model Farm in response to the State of Iowa’s desire
			 to provide higher education opportunities to farm families and working classes
			 in Iowa, predating the passage of the Federal Morrill Act by 4 years;
		Whereas on September 11, 1862, Iowa became the first State
			 in the United States to accept the terms and conditions of the Morrill Act
			 creating the land-grant system of colleges and universities;
		Whereas the Iowa Agricultural College and Model Farm,
			 known today as Iowa State University of Science and Technology, received Iowa’s
			 land-grant charter on March 29, 1864, making it one of the first land-grant
			 institutions in the United States;
		Whereas Iowa State University was a pioneer in all 3 parts
			 of the land-grant mission, including—
			(1)allowing access to all, regardless of race,
			 gender, or social class;
			(2)practical research; and
			(3)outreach;
			Whereas Iowa State University fulfilled the 3 parts of the
			 land-grant mission by—
			(1)creating the first land-grant institution
			 to be coeducational from its opening, with 16 women in its first class; future
			 suffragist Carrie Chapman Catt was an 1880 graduate; and George Washington
			 Carver was the first African-American student, earning a bachelor’s degree in
			 1894 and a master’s degree in 1896, and was also the institution’s first
			 African-American faculty member;
			(2)establishing the United States’ first
			 Engineering Experiment Station and domestic economy experimental kitchen, and
			 one of the first agriculture experiment stations; and
			(3)organizing the Farmers Institutes in the
			 winter of 1869, by Iowa State President Adonijah Welch, and organizing the
			 nation’s first county Extension Service in 1903 in Sioux County in northwest
			 Iowa by Professor Perry Holden;
			Whereas some of the most important technological
			 advancements of the modern world were the result of research at Iowa State,
			 including—
			(1)development of hybrid seed corn in the
			 1920s;
			(2)pioneering work on soybean oil extraction
			 and producing ethanol from corn and other plant materials by Professor Orland
			 Sweeney in the 1930s;
			(3)invention of the electronic digital
			 computer in the late 1930s by Professor John Atanasoff and graduate student
			 Clifford Berry, whose Atanasoff-Berry Computer was the first to incorporate the
			 7 basic principles of modern computing;
			(4)laying the foundation for the modern
			 plastics industry with polyethylene research by Professor Henry Gilman;
			(5)development of the process still used today
			 to refine pure rare-earth materials, including reactor-grade uranium, by
			 Professor Frank Spedding and Harley Wilhelm, as a result of Iowa State’s key
			 role in the Manhattan Project in WWII;
			(6)development of modern livestock animal
			 genetics by Professor Jay Lush; and
			(7)first field-testing of a genetically
			 altered plant (tobacco) in 1987 and genetically altered tree (poplar) in 1989
			 by Professor Robert Thornburg;
			Whereas Iowa State hired one of the first permanent campus
			 artists-in-residence, with sculptor Christian Petersen holding that position
			 from 1934 to 1955 and providing hundreds of sculptures and other art objects to
			 the university, whose Art on Campus collection today includes more than 600
			 major public works of art;
		Whereas Iowa State has had a technology transfer office
			 since 1935, longer than all but one other university in the United States, and
			 is acknowledged today as a leader in putting technology to work, being cited as
			 a model of economic development and licensing
			 powerhouse in a 2007 study commissioned by the National Science
			 Foundation;
		Whereas Iowa State University is today spearheading new
			 advances in science and technology, including new materials, information
			 sciences, green architecture, biological research, and the development of
			 biorenewable fuels and other resources to support the bioeconomy and the
			 Nation’s independence from nonrenewable petroleum resources; and
		Whereas more than 257,000 degrees have been awarded by
			 Iowa State, and its graduates include heads of State, leaders of industry,
			 great humanitarians, and gifted scientists, whose work has improved the quality
			 of life for people worldwide: Now, therefore, be it
		
	
		That the United States House of
			 Representatives congratulates Iowa State University of Science and Technology
			 for 150 years of outstanding service to the State of Iowa, the United States,
			 and the world in fulfilling its mission as a land-grant university; and thanks
			 the State of Iowa for its visionary leadership in the beginning of the
			 land-grant movement in the United States of America.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
